Title: Oct. 16. Wednesday.
From: Adams, John
To: 


       Dined with the Baron De Linden de Blitterswick, the first Noble of Zealand. Llano, Almeida, Thulemeyer, Mirabel, Gallitzin and Markow, were all there. Geelwink, Sarsefield, Heyden, Boreel &c. 16 in all.
       Mr. De Linden told me that their H.M. had lately consulted with all their Amirals and best Master Builders and had endeavoured to discover the best possible Model of a Ship, and that he would send it to me, as he did the next Morning. I have desired Mr. Dumas to send it to Congress.—Received an Invitation from Court to sup, tomorrow night. Sent an Excuse.
      